Citation Nr: 1141956	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-43 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to additional educational assistance, in excess of 6 months and 7 days, under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to June 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma, which awarded education benefits under the Post-9/11 GI Bill.  The Veteran is seeking additional educational assistance in excess of 6 months and 7 days, under Chapter 33, Title 38, United States Code.  


FINDINGS OF FACT

1.  In May 2010, the Veteran filed an application for educational benefits under the Post-9/11 GI Bill, effective May 1, 2009, which included an irrevocable election of Post-9/11 GI Bill benefits in lieu of benefits under the Montgomery GI Bill program (Chapter 30).  

2.  On May 21, 2010, VA issued a Certificate of Eligibility for education benefits under the Post-9/11 GI Bill, effective May 2010.  

3.  At that time, the Veteran had 6 months and 7 days of Chapter 30 benefits remaining.  


CONCLUSION OF LAW

Entitlement to additional educational assistance, in excess of 6 months and 7 days, under the Post-9/11 GI Bill is not shown.  38 U.S.C.A. §§ 3301-24 (West Supp. 2011); 38 C.F.R. § 21.9550 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  

The Board notes that the issues in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.  

II.  Decision  

The Post-9/11 GI Bill was enacted under Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  See generally 38 U.S.C.A. §§ 3301 -24; 38 C.F.R. § 21.9520 (2011).  VA promulgated 38 C.F.R. § 21.9550 which provides that an eligible individual is entitled to a maximum of 36 months of educational assistance under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550.  This entitlement period is limited by 38 C.F.R. § 21.9550(b)(1) which states: 

(b)(1) An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. chapter 33 instead of educational assistance under the provisions of chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under chapter 30 (including any months of chapter 30 entitlement previously transferred to a dependent that the individual has revoked).  

38 C.F.R. § 21.9550(b)(1).  

In May 2010, the Veteran applied for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under Chapter 30 via VA Form 22-1990.  The Veteran requested these benefits effective May 17, 2010.  See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.  In a May 2010 decision, the RO issued a Certificate of Eligibility for an approved program of education or training under the Post-9/11 GI Bill.  At that time, the Veteran had previously used 29 months and 23 days of Chapter 30 benefits.  As such, he has 6 months and 7 days of Chapter 30 benefits remaining.  See 38 U.S.C.A. § 3013(a)(1).  Therefore, the Veteran's available educational assistance under the Post-9/11 GI Bill is limited to 6 months and 7 days. Id.  

At the August 2011 Board hearing, the Veteran testified that when he initially applied for VA education benefits, it was his understanding that he had 36 months of benefits under the Montgomery GI Bill.  After transferring to a different university, the Veteran stated that he was told by a VA counselor that he should have 48 months of benefits and not 36 months under the Post-9/11 GI Bill.  As such, he feels that he is entitled to an additional 12 months in VA education benefits since other Veterans are receiving 48 months of benefits under the Post-9/11 GI Bill.  

The Board regrets that the Veteran may have been misinformed by VA, but is bound by the applicable law and regulations when determining a claim for VA benefits.  The Board notes that erroneous advice given by a government employee cannot be used to estop the government form denying benefits.  Regardless of the equities of the Veteran's situation (particularly regarding the advice the Veteran apparently received from VA), VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416  . 424 (199), (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met").  Thus, the Board has no discretion to afford benefits where basic eligibility is not established under the law. 

In this case, the Veteran's Post-9/11 GI Bill benefits are limited to the unused entitlement under Chapter 30.  Hence, had he used all of his Chapter 30 benefits, he would not be entitled to any benefits under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550(c).  

For the foregoing reasons, the Veteran is not eligible for additional benefits under the Post-9/11 GI Bill.  His claim for these benefits must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to additional educational assistance, in excess of 6 months and 7 days, under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


